     Case 2:20-cv-02012-PKH Document 3               Filed 02/12/20 Page 1 of 1 PageID #: 3



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

DUSTIN LEE, individually and on
behalf of all others similarly situated                                                 PLAINTIFF

v.                                        No. 2:20-CV-02012

SOUTHERN STAR, INC. and
JEREMY FIELDS                                                                       DEFENDANTS

                                               ORDER

        On February 10, 2020, the Clerk opened this case file upon receipt of the civil cover sheet

(Doc. 1) from Plaintiff. The opening of the case file allows a Plaintiff to electronically file his or

her complaint or other case initiating documents, and Plaintiff was informed that failure to file

those documents by the close of business on February 11 might result in termination of the case.

        The case initiating documents were not filed and there is no cause of action to dismiss. The

Clerk is directed to terminate this case and close the case file.

        IT IS SO ORDERED this 12th day of February, 2020.


                                                               /s/P. K. Holmes, ΙΙΙ
                                                               P.K. HOLMES, III
                                                               U.S. DISTRICT JUDGE
